998 A.2d 471 (2010)
202 N.J. 568
In the Matter of Theresa A. MARKHAM, an Attorney at Law.
D-127 September Term 2009, 066397.
Supreme Court of New Jersey.
July 20, 2010.

ORDER
This matter have been duly presented to the Court pursuant to Rule 1:20-10(b), on the granting by the Disciplinary Review Board of a motion for discipline by consent (DRB 10-104) in respect of THERESA A. MARKHAM of VERNON, who was admitted to the bar of this State in 1999;
And the District XB Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.8(a)(conflict of interest-business transaction with client), RPC 5.3(failure to supervise nonlawyer staff), RPC 8.4(a)(attempt to violate RPC 1.7), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.4(d)(conduct prejudicial to the administration of justice), and Rule 5:3-5(b)(during the period of representation, an attorney shall not take or hold a security interest, mortgage, or other lien on the client's property interests to assure payment of the fee);
And the parties having agreed that respondent's conduct violated RPC 1.8(a), RPC 5.3, RPC 8.1(b), RPC 8.4(a), RPC 8.4(c), RPC 8.4(d) and Rule 5:3-5(b), and that said conduct warrants a censure;
And the Disciplinary Review Board having determined that respondent's conduct violated RPC 1.8(a), RPC 5.3, RPC 8.4(a), RPC 8.4(c), RPC 8.4(d) and Rule 5:3-5(b) and that a censure with conditions is the appropriate discipline for respondent's ethics violations and having granted the motion for discipline by consent in District Docket NO.XB-2009-0028E;
And the Disciplinary Review Board having further determined that respondent should be required to complete five hours of professional responsibility courses and that she should be referred to the Morris County Bar Association Committee on Professionalism for an assessment and, if appropriate, the appointment of a mentor to assist her in developing and maintaining courtesy and civility in her dealings with others;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20-16(e);
And good cause appearing;
It is ORDERED that THERESA A. MARKHAM of VERNON is hereby censured; and it is further
*472 ORDERED that within ninety days after the filing date of this Order, respondent shall enroll in and complete five hours of professional responsibility courses approved by the Office of Attorney Ethics; and it is further
ORDERED respondent shall contact the Morris County Bar Association Committee on Professionalism to arrange for an assessment, and if the Committee finds appropriate, for the development of a program to assist respondent in developing and maintaining courtesy and civility in her professional dealings with others, which may include the appointment of a mentor; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.